The cases cited by the counsel for the defendant in demurrer and the plaintiff in the action clearly show, and there is now no question, that in case of a joint contract, and not both joint and several, as this agreement would have been under our statute had it been made in writing, at common law, all the contractors must be joined as co-defendants in the action, and if any one or more of them be omitted, it may and should be pleaded in abatement, or judgment must go against the number sued, for the non-joinder of the others, even though it appears it will not be a ground of nonsuit, or of a motion in arrest of judgment, or for a writ of error; and the joint contract of all of them in that case will merge in the judgment and be extinguished in it, and no action at law will afterwards lie upon either the contract, or the judgment, against those or any of them who were included in the suit. This as a general principle of the common law has now been long well settled; although there are some special exceptions to it, as where such a joint contractor is minor, or has since been discharged in bankruptcy or insolvency, when a nolle prosequi may be entered as to such, who have been sued in the action, and judgment had against the other defendant in it.
At the common law the learned counsel is also equally well sustained by the authorities referred to by him, in the further position assumed, that in a joint contract like this, if any of the contractors cannot be arrested or served with process in the institution of the action, the plaintiff must proceed to outlawry and complete it against him, before he can recover judgment against the other joint contractors, his co-defendants in the suit who have been served with process, and appeared to the action. *Page 558 
That is the only course to be pursued at common law in such case, and it is the only course still pursued in England, I believe, although they now have many statutes there in relation to their original common law procedure in such actions. He admits, however, that the process of outlawry is wholly unknown in the practice of the courts of this State, and never has been considered a part of the common law as recognized in it, and he therfore contends that there could have been no recovery of judgment in this case until all of the joint contractors had been served with process, in a joint suit upon the contract against them all.
But have we no practice in this court in such cases which, in effect, serves the purpose of process of outlawry at common law when completed, in any case? I think we have, for it has long been the established practice in this court, without any other statute or statutes on the subject than such as early conferred on the courts of the State the general power to make regulations for the returns of all judicial writs, entering rules thereon, and on the sheriff, filing declarations in vacation, and all other rules necessary for bringing forward and expediting the trial of causes and finishing executions, Dig., 1829, p. 105, to issue the original writ, in such an action against all of the joint contractors, and on a return of service on one or more of them, and non est as to one or more, and on the appearance only of those served with the writ, to file the declaration against the latter only, noting in the commencement of it that the writ was sued out against all of them, but the other or others had been returned non est
or non sunt, upon it, and thereupon to proceed to the recovery of judgment in the action against such of them only as had been served with the process. And according to our practice in such cases, which is much more expedient, expeditious, and less expensive than process of outlawry under the English practice, such a judgment would constitute a good and valid judgment against them only, but it would not be a judgment against any one of the joint contractors returned non est to the writ. And in this respect it has the same legal effect as process of outlawry, when prosecuted to completion and conviction, because the plaintiff *Page 559 
recovers no judgment against the outlaw in such a case, nor in any case whatever, but the judgment, when recovered, which can only be after the proceedings in outlawry have been determined is solely binding on the joint contractors who have been arrested, or served with process in the suit.
As it was, therefore, in the power of the plaintiff in this case, in this method to have commenced a suit on this contract against all four of the joint makers of it, at any time within three years after the accruing of the cause of action upon it, and to have had the writ served on the other three defendants in it and to have maintained the action and recover judgment against them for his whole demand in it, without waiting for the other joint contractor to come into the State after remaining out of it for several years longer, so as to be served with the same writ with them in the commencement of the action against them all, as has been done in this case, where was the necessity, or the propriety, of his delaying his action and recovery of judgment in this manner against the other three defendants for so long a period of time, because the fourth was. out of the State, when he could, at any time within three years after the cause of action accrued, have sued and recovered judgment against the other three in accordance with this well-established practice of this court in such a case? Under this method of proceeding and practice in such cases the saving of the plaintiff's right to sue so long as Parker was out of the State, and until three years after he should first come into it in such a manner as by reasonable diligence he could be served with process, can have no application whatever to the other three contractors, although the contract was joint only, because as we have before seen, he labored under no such disability of suing and recovering judgment against them for the whole amount of his claim. On the contrary, as I have before remarked, the plaintiff had it in his power, as they were all amenable to the process of this court, during that period, to do this at any time within the first three years after the cause of action accrued on the contract. And as their liability to be sued in this manner is not within the letter nor the meaning of the saving in question, I do not think the present action is saved by it, against them, *Page 560 
or can be maintained against the present defendant in it, but is barred by the plea of the statute of limitations against him. Of course each of the defendants in a joint judgment is liable for the whole amount of it; that is to say, an execution issued upon it, which must also be joint and follow the judgment, may be levied upon and collected out of the property of either of them; and one or more after paying it could maintain an action against Parker for contribution, which would be another action against which the act of limitation would begin to operate from the time the cause of it accrued, subject to the same saving so long as he continued out of the State.
They have long had a special statute in New York in regard to such cases, as the following note will show, which I take from an American edition of Chitty on Pleading, published in 1819: "At common law, when the plaintiff sues two or more defendants on a joint obligation, and all cannot be arrested, it is necessary to proceed to outlawry against such as cannot be brought into court; for the plaintiff cannot declare against those who have been arrested, until he has outlawed the others, which must be suggested in the declaration; and we have seen that it is not at the option of the plaintiff to bring his action against some of those who are jointly liable to him on a contract, but that all the joint obligors must be named in the process. In the State of New York these difficulties are obviated by the 13th sect, of the act for the amendment of the law, 1 Rawle L., 52, which provides that all persons jointly indebted to any person on any joint obligation, contract, or matter whatever, for which remedy might be had at law against such debtors, in case all were taken by process served out of any court of this State, shall be answerable to their creditors separately for such debts — that is to say, the creditor or creditors of such debtors may issue process against them in the manner now in use; and in case any of such joint debtors being taken and brought into court, he or they so taken and brought into court shall answer to the plaintiff, and in case judgment shall pass for the plaintiff, he shall have his judgment and execution against such of them as were brought into court, and against the other joint debtors, named in the process, *Page 561 
in the same manner as if they had been taken and brought into court by virtue of such process; but it shall not be lawful to issue or execute any such execution against the body or against the lands or goods, the sole property of any person not brought into court (1 Ch. Pl., 214). But the practice of the courts in this State to which I have before referred is older than this statute, and may have been the practice also in that State before the enactment of it.
It had been further contended with much earnestness that the plaintiff is justly entitled to a judgment against all of the contracting parties on the other side, and that it might well happen in a case like this, that the one who had been out of the State and could not be served with process, was the only party among them responsible in damages for the amount demanded in the action, or, indeed, for any other amount. But that consideration never constituted any ground whatever for the long established rule of the common law that, in a joint contract, and not joint and several, entered into by two or more persons, they must all be made parties defendant in an action upon it, as is perfectly manifest from what I have before observed, that in the procedure in outlawry against such a party to the contract, the only remedy or mode of proceeding at common law in such a case, there is no judgment recovered against him by the plaintiff nor is it of any avail or advantage to him, except by the practice under it to warrant and authorize, upon the conclusion of it, the recovery and rendition of a final judgment in his favor, against the other parties to the contract. On the contrary, it was solely and exclusively founded on a rigid and imperative rule or principle of pleading which invariable required that all the parties to such a contract on both sides should be joined as plaintiffs and defendants, if living, in the writ and action upon it, and like all the rules of pleading at common law, it was, as a general rule, founded on good sense and sound reason. *Page 562